DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Newly presented claims 7-15, 17, and 19 are directed to an invention that lacks unity with the invention originally claimed for the following reasons:
Newly presented claims 7-15, 17, and 19 lack unity of invention with the originally submitted claims because the groups do not share the same or corresponding technical feature.  The special technical feature of the newly presented claims is based on a heating element in which a perforation pattern covers the entirety of the resistive thin film, whereas the special technical feature of the originally submitted claims is based on a heating element that comprises at least one non-perforated portion.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 7-15, 17, and 19 are withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  

Note to Applicant
Examiner notes that some claims (i.e. claims 9, 12, 15) appear to combine both Species A and B into a new species that was not disclosed in the originally filed disclosure.  Specifically, some claims require the perforations to exist “across an entirety of the thin-film resistive material” and simultaneously require the resistor to include “non-perforated portions.”  Should Applicant wish to pursue the subject matter of the newly presented and withdrawn claims, please review all claim combinations to ensure compliance under the 35 USC 112 statutes.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the having “an asymmetrical shape” (see claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered.
Regarding the anticipation rejection of claim 1 over Shim et al., Applicant contends that Shim fails to teach or suggest that “perforations within the perforated resistive thin film material are in a symmetrical lattice pattern across the resistive thin film.”  Applicant’s reasoning behind this argument is that “in a lattice structure, the perforations are evenly spaced across a region 
Rather, in light of the fact that Applicant had failed to incorporate an express definition for the term “lattice structure” within the originally filed documents, Examiner must rely on the broadest reasonable interpretation of the claim term in light of the specification, as per MPEP 2111.  In this case, such a reasonable interpretation certainly includes lattice structures in which perforations may be spaced apart with differing thicknesses, widths, and heights.  Of further note, the claims themselves do not recite the lattice features on which Applicant’s arguments rely.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In light of the above, Examiner has found no reason to withdraw the previously applied prior art rejection.

Regarding Applicant’s arguments against the anticipation rejections of claims 7, 10, and 13, Examiner notes that these claims have been withdrawn as being directed towards a species of the resistive element that is in contrast to the structure originally presented as the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Shim et al. (US 2007/0126800 A1).
Regarding claim 1:
	Shim et al. disclose a thermal fluid ejection heating element comprising:
	a first conductive trace (e.g. leftmost electrode 114); and
	an at least partially perforated resistive thin film material (heater layer 113) electrically coupling the first conductive trace to a second conductive trace (to rightmost electrode 114: Fig. 3),
	wherein perforations (holes 113a-e) within the perforated resistive thin film material:
are in a symmetrical lattice pattern across the resistive thin film material (Figs. 3, 6A, 6B, 7B); and
define a resistance of the thermal fluid ejection heating element (Figs. 3-4A).
Regarding claim 2:
	Shim et al. disclose all the limitations of claim 1, and also that the perforated resistive thin film material comprises a number of diamond-shaped perforations forming the lattice pattern (at least when viewed at an angle: Fig. 3).
Regarding claim 3:
	Shim et al. disclose all the limitations of claim 1, and also that the resistive thin film material is made of tungsten silicon nitride or tantalum aluminum (paragraph 35).
Regarding claim 4:
	Shim et al. disclose all the limitations of claim 1, and also that a position of the perforations, a size of each of the perforations, a number of the perforations, a density of the perforations, and amount of non-perforated portions of the resistive thin film material, a shape of the perforations, or combinations thereof define a thermal signature of the thermal fluid ejection heating element (paragraphs 32-36 & Figs. 3-4).
Regarding claim 6:
	Shim et al. disclose all the limitations of claim 1, and also that at least a portion of the at least partially perforated resistive thin film material comprises at least a portion of non-perforated resistive thin film material (e.g. a portion between holes 113a: Fig. 3).
Regarding claim 16:
	Shim et al. disclose all the limitations of claim 6, and also that the portion of non-perforated resistive thin film material is surrounded by the perforations (Fig. 3).
Regarding claim 20:
	Shim et al. disclose all the limitations of claim 1, and also that at least one of the perforations has a different dimension and a different shape relative to a remainder of the perforations (the shapes are different, at least due to the different aspect ratios: Figs. 3, 6, 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US 2007/0126800 A1) in view of Kuk (US 2010/0039477 A1).
Regarding claim 5:
	Shim et al. disclose all the limitations of claim 1, but do not expressly disclose that a temperature coefficient of resistance of the perforated resistance thin film material is negative.
	However, Kuk disclose a thermal fluid ejection heating element formed of resistive thin film material (resistors 150) having temperature coefficient of resistance is negative (paragraph 27 & Figs. 4-7), so as to maintain uniformity in the ejection speed and mass of ejected droplets over time (paragraph 31).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to form Shim et al.’s perforated resistive thin film material using a material having a negative temperature coefficient of resistance, as suggested by Kuk.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US 2007/0126800 A1).
Regarding claim 18:
	Shim et al. disclose all the limitations of claim 1, but do not expressly disclose that the perforations have an asymmetrical shape.
However, Shim et al. do disclose that the shape of the perforations is not limited to those shapes disclosed (paragraph 35), so long as the perforations produce different resistance areas (paragraph 40).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to produce Shim et al.’s heating element such that the perforations have an asymmetrical shape that produces different resistance areas.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853